UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1159


IDA CHRISTINE HAWKINS,

                Plaintiff - Appellant,

          v.

BALTIMORE COUNTY PUBLIC SCHOOL SYSTEM; BALTIMORE COUNTY
SCHOOL BOARD; MARYLAND STATE DEPARTMENT OF EDUCATION; JILL
CARTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-02726-JKB)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ida Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ida    Christine    Hawkins    seeks   to    appeal   the    district

court’s order dismissing her complaint due to her failure to

timely effect service of process.             We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on March 19, 2012.         The notice of appeal was filed on December

13, 2012.       Because Hawkins failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court   and   argument   would   not    aid   the   decisional

process.

                                                                        DISMISSED



                                       2